DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 2 - 16 are rejected on the ground of nonstatutory double patenting over claims 1 - 15 of U. S. Patent No. 10,440,502 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 2 - 16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,440,502.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 15 of the U.S. Patent No. 10,440,502. Specifically, the claims of U.S. Patent (10,440,502) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 2 - 16 of the present application is the same elements, same function, and same result as claims 1 - 15 of the U.S. Patent (10,440,502), specially, the independent claims 2, 7, and 12 of the present application is the same invention as the independent claims 1, 6, and 11 of the U.S. Patent (10,440,502).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.









	For example;

Instant Application
U.S Patent 10,440,502        
2. A method for communicating location information to a device, comprising: receiving, at a computer system that implements a social networking service, location information that represents a geographic location of a device associated with a first user; determining, by the computer system and based on the location information, a list of venue names of venues that are determined to be near the geographic location; providing, by the computer system and to the device, the list of venue names; receiving, at the computer system and from the device, a check in indication from the user device, the check in indication be an indication that the user has selected a venue name from the list of venues and that the user has checked into a venue specified by the venue name; associating, by the computer system, the received location information with a profile associated with the first user; and sending, from the computer system to a device associated with a second user, a message that is generated based at least in part on the location information and that includes the selected venue name so that, when the message is displayed on the device associated with the second user, the message indicated the first user has checked into the venue location.

1. 1. A method for communicating location information to a device, comprising: receiving, at a computer system that implements a social networking service, location information that represents a geographic location of a device associated with a first user and a message generated by the first user; determining, by the computer system and based on the location information, a list of venue names of venues that are determined to be near the geographic location; providing, by the computer system and to the device, the list of venue names; receiving, at the computer system and from the device, a selected venue name that is selected by the first user from the list of venues; associating, by the computer system, the received location information with a profile associated with the first user; modifying the message generated by the first user to include the selected venue name prepended to the message; and sending, from the computer system to a device associated with a second user, the message that is generated based at least in part on the location information by the prepending the selected venue name to the message so that, when the message is displayed on the device associated with the second user, the venue name precedes the message generated by the first user.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 6, and 11 of the U.S. Patent (10,440,502) is encompassed the claimed invention of the independent claims 2, 7, and 12 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,440,502).  
Furthermore, the dependent claims 3-6, 8-11, and 13-16 of the present application are same function and same result as the dependent claims of the U.S. Patent (10,440,502).
For example, claim 3 of the present application are same function and same result as claim 2 of the U.S. Patent (10,440,502).
Claim 4 of the present application are same function and same result as claim 3 of the U.S. Patent (10,440,502).
Claim 5 of the present application are same function and same result as claim 4 of the U.S. Patent (10,440,502).
Claim 6 of the present application are same function and same result as claim 5 of the U.S. Patent (10,440,502).
Claim 7 of the present application are same function and same result as claim 6 of the U.S. Patent (10,440,502).
Claim 8 of the present application are same function and same result as claim 7 of the U.S. Patent (10,440,502).
Claim 9 of the present application are same function and same result as claim 8 of the U.S. Patent (10,440,502).
Claim 10 of the present application are same function and same result as claim 9 of the U.S. Patent (10,440,502).
Claim 11 of the present application are same function and same result as claim 10 of the U.S. Patent (10,440,502).
Claim 12 of the present application are same function and same result as claim 11 of the U.S. Patent (10,440,502).
Claim 13 of the present application are same function and same result as claim 12 of the U.S. Patent (10,440,502).
Claim 14 of the present application are same function and same result as claim 13 of the U.S. Patent (10,440,502).
Claim 15 of the present application are same function and same result as claim 14 of the U.S. Patent (10,440,502).
Claim 16 of the present application are same function and same result as claim 15 of the U.S. Patent (10,440,502).

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyd (US 8,276,081) discloses Computer-Based Methods for Arranging Meeting and Systems for Performing the Same.
Bourne (US 7,310,676) discloses Method and Computer System for Matching Mobile Device Users for Business and Social Networking.
		Rosenberg (US 7,489,979) System, Method, and Computer Program Product for Rejecting of Deferring the Playing of Media File Retrieved by Automated Process.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 9, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649